Title: From James Madison to Thomas Jefferson, 14 April 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Apl. 14. 1794.
Having recd. one letter only from you, and that of very old date, I conclude that mine which have been numerous do not pass thro’ the obstructions thrown in the way of the Mail by the small pox. I continue however to write, hoping that the channel will have been reopened by the time each letter may get to Richmond. I have also written a request to Mr. Dawson to have my letters to you taken out of the post office and forwarded from Richmond by private hands if necessary.

Three propositions levelled at G. B. have latterly occupied the H. of Reps. 1. to sequester British debts. 2. to establish a lien on British merchandize or the value of it, as it arrives. 3. to suspend imports from G. B. & Ireland till the spoliations be redressed & the Treaty of peace be executed. The last has taken the pas in discussion. A majority are apparently in favor. Delay is consequently one of the arts of opposition. It is uncertain therefore when a vote will be obtained. It is probable also that much will depend on the state of foreign intelligence which is hourly changing in some of its circumstances. The Executive is said to meditate an envoy Extraordy. to G. B. as preferring further negociation to any legislative operation of a coercive nature. Hamilton is talked of, is much pressed by those attached to his politics, and will probably be appointed unless overruled by an apprehension from the disgust to Republicanism and to France. His trial is not yet concluded. You will see the issue it will have in the inclosed papers. The letter from the P. is inexpressibly mortifying to his friends, and marks his situation to be precisely what you always described it to be. The committee on ways & means was unfortunately composed of a majority infected by the fiscal errors which threaten so ignominious and vexatious a system to our country. A land tax will be reported, but along with it excises on articles imported, and manufactured at home, a stamp tax pervading almost all the transactions of life, and a tax on carriages as an indirect tax. The embargo will soon be a subject of deliberation again, as its continuance if proper ought to be decided some time before its expiration. Whether this will be the case cannot now he foretold. The French continue to triumph over their Enemies on the Rhine. We learn nothing from the W. Inds. except that Martinique had not surrendered on the 25th. Ult.
I put into the hands of your Cabinet workman here the Editn: of Milton sent you from France. He was packing up things for you which afforded a commodious berth for it. Yrs. always & Affy
Js. Madison Jr.
Fauchet has informally intimated the distaste to Gour. M. whose recall will follow of course.
